Citation Nr: 1606853	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic abdominal muscle strain claimed as due to groin injury.


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant had active military service from September 21, 1978 to November 13, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in January 2016.  He was notified of the date of the hearing, the letter was not shown to be undeliverable, and he failed to report or request rescheduling of the hearing.  The request is therefore deemed to have been withdrawn.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

A chronic abdominal muscle disability unequivocally preexisted the appellant's service and was not permanently made worse by service.


CONCLUSION OF LAW

An abdominal muscle disability clearly and unmistakably pre-existed service was not or aggravated by service.  38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303 3,304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The appellant seeks service connection for residuals of an in-service groin injury.  In March 2010, the Veteran stated that he injured his groin while training to run the 440 yard dash for his flight squadron.  The Veteran reported that during the third day of training, he pulled his groin trying to sprint with heavy fatigue boots. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In this case, the appellant's active duty records indicate that on October 5, 1978, just 15 days after his entrance into active service, the appellant presented with complaints of pain in his groin area.  Specifically, the appellant complained of lower abdominal pain in the pubic region and left scrotal pain since the night before following running.  The appellant reported aching pain without history of direct trauma without urinary tract symptoms.  The next day, he was seen for follow up with complaint of increased pain and difficulty ambulating.  He was referred to urology clinic for consultation with a provisional diagnosis of epididymitis.  Urology noted epididymitis doubtful and noted possible early inflammation not yet clinically detectable or subclinical hernia.  The appellant returned to urology clinic on October 8 at which time the Veteran complained of groin pain with no pain in scrotum or penis and reported that it started six to seven months prior but went away but reoccurred.  Assessment was prostatitis.  The appellant returned to sick call on October 10, October 24, and October 25 at which time he was referred back to urology clinic.

An October 27, 1978, Narrative Summary notes that the appellant stated that he had had pain in his perineal area prior to service and that the pain had been present for approximately six to seven months after he was kicked while wrestling with his brother.  The appellant stated that he saw a physician at that time who told him that he should be put in the hospital for one week for diagnostic procedures.  The appellant decline hospitalization at that time and became somewhat symptomatically improved.  The appellant's entrance physical was normal and he was given a guaranteed field of administration to enter "BMTS."  While in "BMTS," he developed pain in his perineal area and lower abdomen similar to that he had prior to service.  The appellant stated that the pain was most severe when he tried to ascend stairs but also developed with running and lying down.  The appellant refused rectal examination but his urinalysis and urine culture were all within normal limits.  His physical examination did not disclose any abnormalities in the scrotal contents, the shaft of the penis, or in the inguinal areas.  The appellant was recommended for EPTS separation on the basis of chronic perineal pain of an incapacitating nature.  

It was noted that the chronic perineal pain of an incapacitating nature existed prior to entry into service and was not aggravated by service beyond the normal progress of the disease.  The appellant was recommended to be discharged from service under the provision of ATC Regulation for EPTS condition.  The appellant was further advised to consult his doctor upon return to civilian life.     

When an issue is raised as to whether the disorder claimed by the appellant pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more highly formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The Board finds that there is clear and unmistakable evidence that the appellant's chronic perineal pain preexisted service and was not aggravated by service.  

As noted above, the October 27, 1978, Narrative Summary, authored by an Air Force physician, noted that the chronic perineal pain of an incapacitating nature existed prior to entry into service and was not aggravated by service beyond the normal progress of the disease.  The physician's determination that the disorder preexisted service was based on the appellant's reports that he had had pain in his perineal area prior to service and that the pain had been present for approximately six to seven months after he was kicked while wrestling with his brother.  

The Board notes that the appellant stated in March 2010 that he came up with the groin kick story because he was tired of people sticking their fingers up his rectum.  In this case, the Board finds that statement identifying a six- to seven-month history of pre-service perineal area pain after injury provided during the course of in-service treatment is credible and probative as it was made for treatment purposes and not in conjunction with a claim for compensation.   

In addition, the appellant underwent VA examination in June 2010 at which time he reported that while training (running) in service, he experienced a popping sensation of the lower abdomen slightly to the left and had sudden onset of severe burning pain.  The appellant reported that he was unable to continue running and that he had difficulty getting out of bed the next day and went for medical evaluation.  The appellant reported that he was told of the possible need for exploratory surgery but he declined.  The appellant reported that after two weeks, acute pain subsided but remained significant.  He was unable to continue training, so he received a medical discharge.  The Veteran reported that since that time, he has had constant mild pain to area with periods of groin pulls with increased activity, twisting, or lifting.  The Veteran reported that he lifted a crockpot in May 2010 and experienced a sudden onset of severe pain.  The appellant reported that he has approximately six flares per year with acute pain for a few days with additional one to two months until pain returns to low level mild pain.

Physical examination demonstrated transversalis was mildly tender to moderately deep palpation left lateral and slightly below umbilicus in area of transversalis, otherwise examination was negative with no inguinal area findings and no hernia present.  The examiner noted the appellant's service treatment records including his statements that his abdominal wall pain occurred as a result of running but related that injury occurred while wrestling with his brother and was kicked.  The examiner stated that a review of all available records did not support the claim that the appellant's abdominal wall muscle strain was a result of or aggravated by his military service and noted that there were no records from the time the appellant left service until his initial complaint in 1999, a period of 21 years.  

There is no evidence to the contrary.  Post service treatment records indicate that the appellant presented in March 1999 with report of pulled left lower abdominal wall muscle in February 1999 when he went to lift a metal car door on top of a train car, in March 2000 with report of abdominal strain, and in October 2000 with report that he pulled a groin muscle in February and wanted it checked because he had pain in the left groin when he lifted 60 pounds.  The record, however, is absent any competent credible evidence that the appellant did not have an abdominal wall injury which preexisted service.  The record is also absent competent evidence that the incident in service for which the appellant sought treatment permanently aggravated the preexisting condition beyond its normal progression.    

As there is clear and unmistakable evidence that the chronic perineal pain, noted to be abdominal wall muscle strain, preexisted service as well as clear and unmistakable evidence that such disorder was not aggravated by service beyond its natural progression, the claim of entitlement to service connection for chronic abdominal muscle strain must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic abdominal muscle strain claimed as due to groin injury, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


